Citation Nr: 0316397	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  94-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991) 
and 38 C.F.R. § 3.22 (1994).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991).  

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to May 
1945.  He died in August 1992.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision by the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In March 1994, the appellant expanded her 
claim to include entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991) and/or under the provisions of 38 U.S.C.A. § 1151 
(West 1991).  Supplemental statements of the case denying 
those claims were issued in November 1998 and January 2003.  
The case is ready for appellate review.  

The appellant has heretofore been represented in this appeal 
by Disabled American Veterans.  In June 2003, however, the 
appellant filed a motion for revocation of Disabled American 
Veterans as her accredited representative.  Contemporaneous 
with that motion, the appellant expressed a desire to retain 
a private attorney for purposes of the representation of her 
interests before VA.  This information is referred to the RO 
for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2003, the RO issued a letter to the appellant that 
explained the provisions of the VCAA.  In the letter, the 
appellant was told that she had 30 days to respond to the 
letter.  Subsequent to this letter, however, a decision was 
issued in the Federal Circuit Court that interpreted the 
effect of the VCAA on claims for veteran's benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Among other things, this decision asserted 
that appellants must be afforded one year to respond to any 
request for development information under the VCAA, and not 
the 30 days that had been indicated.  

Further, in November 1998 and January 2003, the RO issued 
supplemental statements of the case regarding the appellant's 
claims.  Although the November 1998 supplemental statement of 
the case contained the proper reference to the version of 
38 U.S.C.A. § 1151 that was to be applied to the appellant's 
claim for DIC benefits under that Code section, the RO 
erroneously applied the wrong version of 38 U.S.C.A. § 1151 
in its analysis in both decisions.  Essentially, Title 38, 
United States Code § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 required a showing not only 
that the VA treatment in question resulted in additional 
disability or death but also that the proximate cause of the 
additional disability or death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments, however, apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  The appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151 was based upon a claim filed by her prior 
to October 1, 1997.  Therefore, the appellant's claim was not 
subject to the foregoing amendment to § 1151, and the only 
issue before VA was whether the veteran's death was the 
result of VA treatment, without regard to fault.  In summary, 
the supplemental statements of the case in question indicated 
that evidence showing fault on the part of VA would have to 
be produced for the appellant to be successful under 
38 U.S.C.A. § 1151.  The decisions should have applied the 
more liberal non-fault standard noted above.  

Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the laws 
governing her claims and with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  The RO must also readjudicate the 
appellant's claims on the merits based upon consideration of 
all of the evidence of record under the appropriate laws and 
regulations.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of her claims with 
consideration of the appropriate version 
of 38 U.S.C.A. § 1151 governing her claims 
as noted above.  The letter should also 
ask the appellant to clarify her 
intentions with respect to retaining 
representation in the pursuit of her 
appeal.  This letter must also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


